880 N.E.2d 181 (2008)
Teresa DE BOUSE, Indv., etc., respondent,
v.
BAYER AG et al., etc., petitioners.
No. 104990.
Supreme Court of Illinois.
January 30, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in De Bouse v. Bayer AG, 373 Ill.App.3d 774, 311 Ill. Dec. 691, 869 N.E.2d 365 (2007). The appellate court is directed to reconsider its judgment in light of Barbara's Sales v. Intel Corp., 227 Ill. 2d 45, 316 Ill. Dec. 522, 879 N.E.2d 910 (2007) to determine if a different result is warranted.